Citation Nr: 1544822	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for left knee disability, to include residuals of meniscectomy and anterior cruciate ligament (ACL) reconstruction as well as arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The Veteran had honorable service from September 1980 to May 1985.  He also had service from May 1985 to February 1986, which resulted in an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho denying service connection for left knee disability.  The Board notes the RO also denied service connection for left knee disability in decisions dated August 1996, May 2005, and August 2010.

The RO adjudicated the Veteran's current appeal as one to reopen under 38 C.F.R. § 3.156(a).  However, the prior decisions denying service connection for left knee disability were not final as relevant service treatment records and service personnel records were received after the decisions were issued.  Because these records existed at the time of the prior decisions but were not part of the claims file, the Veteran's claim must be reconsidered regardless of the existence of new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).

In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's left knee disability had its onset during his period of honorable service, from September 1980 to May 1985.


CONCLUSION OF LAW

A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran seeks service connection for left knee disability.  See March 1996 Claim.  He contends that his left knee was injured in a motorcycle accident during service.  Id.; see also August 2004 Report of Accidental Injury.  The Veteran then had left knee surgery at the San Diego Naval Hospital in February 1984, during service.  See February 1984 STRs.  The Veteran's left knee injury and surgery to repair the injury both happened during the Veteran's period of honorable service.  See Veteran's Form DD 214.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease.  Arthritis is a chronic disease pursuant to 38 C.F.R. § 3.309(a).

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left knee disability is warranted.

The Veteran has met the criteria to establish service connection for left knee disability.  A current diagnosis is shown upon VA examination in May 2013.  The VA examiner found arthritis in the Veteran's left knee manifested by narrowing of all three compartments of the knee.  In-service incurrence of the disease is also established.  The Veteran reports that he injured his knee in a motorcycle accident during service in 1982 or 1983.  See August 2004 Report of Accidental Injury.  In February 1984, in service, the Veteran had left knee surgery to repair a flap tear in the posterior horn of the medial meniscus, a flap tear in the midlateral anterior horn of the medial meniscus, and a completely torn ACL.  See February 1984 STR.  The operation report also notes some fraying of the lateral meniscus.  Id.  A February 1984 x-ray examination documents narrowing of the medial and lateral compartments of the Veteran's left knee and notes the findings could represent posttraumatic changes.  See February 1984 STR.  As the narrowing of the left knee compartments, which the VA examiner later diagnosed as arthritis, and the meniscectomy and ACL reconstruction occurred in service, the Veteran's left knee disability first manifested in service.

The May 2013 VA examiner found the Veteran does not have current symptoms of locking of the left knee.  However, the Veteran has reported that he does experience locking of his left knee.  See June 2015 Hearing Transcript, p. 8; March 1996 Claim.  Regardless, the issue of whether the Veteran's disease is currently asymptomatic is related to the assigned rating, not service connection, and is therefore not before the Board.

In summary, based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the elements of service connection for left knee disability are met.


ORDER

Service connection for left knee disability, to include residuals of meniscectomy and ACL reconstruction as well as arthritis, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


